W. Allen, J.
The ruling of the court below, that the evidence did not show that any compromise had been made of the former suit which would constitute a defence to this action, upon which the question was taken from the jury, cannot, we think, be sustained.
The claim made by the assignee in this and in the former action was to recover from the tenant certain property alleged to have been conveyed to her by the insolvent in fraud of his creditors. The authority of the assignee to compromise and settle the claim was not questioned in the argument. If the tenant paid the costs of the former action, under the agreement that, in consideration of such payment, the assignee would give up the right he claimed, and would not again sue upon it, there would be sufficient proof of accord and satisfaction of the cause of action. The question between the parties was whether the land had been fraudulently conveyed; and that is a controversy which can be settled by a payment under a paroi agreement, although it may incidentally affect the title to the land and the right to try the question in a real action to recover the land.
The agreement of the parties in writing, that nonsuit and default should be entered in the action, does not exclude evidence of an agreement that the tenant should pay the costs of the suit, and that in consideration thereof the demandant should give up his claim that the land had been fraudulently conveyed, and should not bring another action to recover it on that ground. Whether that was the understanding under which the money was paid was a question for the jury to determine, under the instructions of the court.

Exceptions sustained.